Exhibit Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated February 27, 2007, with respect to the consolidated statement of condition of Peapack-Gladstone Financial Corporation and subsidiary as of December 31, 2006, and the related consolidated statements of income, changes in shareholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2006, which report is incorporated by reference in the December 31, 2007 Annual Report on Form 10-K of Peapack-Gladstone Financial Corporation incorporated by reference herein and to the reference to our firm under the heading “Experts” in the Registration Statement (Form S-3) and related prospectus. Our report referred to the Corporation’s adoption of SEC Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” on January 1, /s/ KPMG LLP Short Hills, New Jersey February
